   0:19-cv-02334-BHH-PJG             Date Filed 06/10/20       Entry Number 51         Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Alexander G. Turner,                                )          C/A No. 0:19-2334-BHH-PJG
                                                    )
                                Plaintiff,          )
                                                    )
        v.                                          )                      ORDER
                                                    )
Warden Lewis; Early; Duffy; Bennett;                )
Konrad; Harouff; Turner; McCarthy; Lim,             )
                                                    )
                                Defendants.         )
                                                    )

        The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the South Carolina Department of Corrections, alleges violations of his

constitutional rights by the named defendants. The defendants filed a motion for summary

judgment on May 5, 2020, pursuant to the Federal Rules of Civil Procedure. (ECF No. 47.) As

the plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison, 528

F.2d 309 (4th Cir. 1975), on May 5, 2020, advising the plaintiff of the importance of a motion for

summary judgment and of the need for him to file an adequate response. (ECF No. 48.) The

plaintiff was specifically advised that if he failed to respond adequately, the defendants’ motion

may be granted, thereby ending his case.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action.

        Based on the foregoing, it is

        ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case and to file a response to the defendants’ motion for summary judgment within

fourteen (14) days from the date of this order. Plaintiff is further advised that if he fails to respond,

                                              Page 1 of 2
   0:19-cv-02334-BHH-PJG          Date Filed 06/10/20      Entry Number 51   Page 2 of 2




this action will be recommended for dismissal with prejudice for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



                                             __________________________________________
June 10, 2020                                Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
